2015 WI 112

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2015AP1340-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Jeffrey John Aleman, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jeffrey John Aleman,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST ALEMAN

OPINION FILED:          December 23, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:           ABRAHAMSON, J., dissents. (Opinion Filed)
   NOT PARTICIPATING:   R.G. BRADLEY, J., did not participate.

ATTORNEYS:
                                                                    2015 WI 112
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2015AP1340-D


STATE OF WISCONSIN                         :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jeffrey John Aleman, Attorney at Law:

Office of Lawyer Regulation,                                      FILED
            Complainant,
                                                             DEC 23, 2015
      v.
                                                                Diane M. Fremgen
                                                             Clerk of Supreme Court
Jeffrey John Aleman,

            Respondent.




      ATTORNEY    disciplinary       proceeding.     Attorney's          license

suspended.



      ¶1    PER CURIAM.       This is a reciprocal discipline matter.

The Office of Lawyer Regulation (OLR) filed a complaint against

Attorney     Jeffrey   John    Aleman,   seeking      the     imposition         of

discipline reciprocal to that imposed by the Illinois Supreme

Court.     On May 14, 2015, the Illinois Supreme Court suspended

Attorney Aleman's Illinois law license for two years, effective

June 4, 2015, based on two counts of misconduct.                 The Illinois
court also ordered Attorney Aleman to reimburse the Illinois
                                                                       No.       2015AP1340-D



Client Protection Program Trust Fund for any payments due to

conduct prior to the end of his suspension.

     ¶2      Attorney       Aleman    was        admitted     to    practice        law    in

Wisconsin in 1996.          He was admitted to practice law in Illinois

in   1997.        His    Wisconsin     law        license     was    administratively

suspended on June 2, 2015, for failure to comply with continuing

legal education requirements.

     ¶3      On    August    12,     2015,       Attorney     Aleman     and       the    OLR

entered into a stipulation whereby Attorney Aleman agrees it

would   be   appropriate       for   this        court   to   impose    the       level    of

discipline    sought      by   the    OLR        director,      namely,      a     two-year

suspension    of    Attorney       Aleman's        license    to    practice        law   in

Wisconsin.         The    stipulation            notes   that      Attorney        Aleman's

misconduct in Illinois stemmed from co-founding and working with

a national debt settlement firm, Legal Helpers Debt Resolution.

The Illinois Supreme Court found that Attorney Aleman violated

the Illinois Rules of Professional Conduct (IRPC) by:

          (a) failing to consult with clients about the
     means by which the representations' objectives were to
     be   pursued  and   accomplished,   in  violation   of
     Rule 1.2(a) of the 1990 IRPC and Rule 1.4(a)(2) of the
     2010 IRPC;

          (b) failing to explain matters to the extent
     reasonably necessary for clients to make informed
     decisions about the representation, in violation of
     [Rule] 1.4(b) of the IRPC;

          (c) failing to supervise and make reasonable
     efforts to ensure the conduct of non-lawyers employed
     by or associated with the debt settlement firm were
     compatible with his professional obligations, in
     violation of Rule 5.3(a) of the IRPC; and


                                             2
                                                                      No.     2015AP1340-D


            (d) assisting a person in the unauthorized
      practice of law, in violation of Rule 5.5(a) of the
      IRPC.
      ¶4     Supreme Court Rule (SCR) 22.22(3) states as follows:

           The supreme court shall impose the identical
      discipline or license suspension unless one or more of
      the following is present:

           (a) The procedure in the other jurisdiction was
      so lacking in notice or opportunity to be heard as to
      constitute a deprivation of due process.

           (b) There was such an infirmity of proof
      establishing the misconduct or medical incapacity that
      the supreme court could not accept as final the
      conclusion in respect to the misconduct or medical
      incapacity.

           (c)   The   misconduct   justifies                     substantially
      different discipline in this state.
      ¶5     Attorney      Aleman      does   not     claim       that      any    of     the

defenses found in SCR 22.22(3)(a)-(c) apply.                          Attorney Aleman

further     states      that    his   entry   into       the   stipulation         did    not

result     from   plea     bargaining.        He     represents       that        he    fully

understands the misconduct allegations; he fully understands the

ramifications should the court impose the stipulated level of
discipline;       he    fully    understands       his    right      to    contest       this

matter; he fully understands his right to consult with counsel;

and   his    entry      into    the   stipulation         is   made       knowingly       and

voluntarily       and    represents     his   decision         not    to    contest       the

misconduct alleged in the OLR's complaint or the level and type

of discipline sought by the OLR director.

      ¶6     After      fully    reviewing     the       matter,      we     accept       the
parties' stipulation.           We agree that it is appropriate to impose


                                          3
                                                                   No.     2015AP1340-D



discipline identical to that imposed by the Illinois Supreme

Court, i.e., a two-year suspension of Attorney Aleman's license

to practice law in Wisconsin.         Since this matter was resolved by

means of a stipulation, the OLR has not sought the imposition of

costs and we do not assess any costs.

      ¶7     IT IS ORDERED that the license of Jeffrey John Aleman

to   practice      law   in   Wisconsin       is   suspended      for    two   years,

effective the date of this order.

      ¶8     IT IS FURTHER ORDERED that, to the extent he has not

already     done   so,   Jeffrey   John       Aleman      shall   comply    with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.

      ¶9     IT    IS    FURTHER   ORDERED         that    compliance      with    all

conditions of this order is required for reinstatement.                            See

SCR 22.29(4)(c).

      ¶10    REBECCA G. BRADLEY, J., did not participate.




                                          4
                                                                      No.    2015AP1340-D.ssa


    ¶11    SHIRLEY S. ABRAHAMSON, J.                     (dissenting).            I write in

dissent   in    several    attorney         discipline         cases     because       I   have

concerns about the discipline imposed.

    ¶12    With    regard       to       Attorney      Aleman,    Illinois        imposed     a

two-year suspension for two counts of misconduct stemming from

co-founding and working with a national debt settlement firm.

Upon stipulation of the parties, this court orders reciprocal

discipline in Wisconsin.                 The two-year suspension seems harsh

compared to the discipline imposed in other cases.

    ¶13    I     write     in        dissent        because      I     have       difficulty

reconciling     the    significantly             different      levels       of   discipline

imposed in the following four cases.

    •      OLR    v.   Krogman,           2015    WI    113,    ___    Wis. 2d ___,         ___

           N.W.2d ___:               Upon        stipulation         admitting         factual

           allegations, the court orders a four-month suspension

           of    license    and          conditions      upon    reinstatement.             The

           complaint alleged 22 counts of professional misconduct

           involving four clients, misconduct relating to license
           suspension, and misconduct relating to trust accounts.

           The four-month suspension seems too light.

    •      OLR v. Crandall, 2015 WI 111, ___ Wis. 2d ___, ___

           N.W.2d ___:          Crandall had been disciplined four times

           previously:               a    three-month          suspension,         a   public

           reprimand,       a    30-day           suspension,         and    a    five-month

           suspension.           The       court       now   imposes        another    public

           reprimand.       The sanction is too light.                       The principle



                                             1
                                                             No.   2015AP1340-D.ssa


          of progressive       discipline should have been imposed.

          It was not.

    •     OLR   v.   Boyle,    2015       WI   110,    ___   Wis. 2d ___,      ___

          N.W.2d ___:     Boyle committed six offenses, including

          two trust account violations.               The court imposes a 60-

          day suspension plus conditions.                 Boyle had received

          three private reprimands between 2002 and 2012.                      How

          can this level of discipline be justified in light of

          OLR v. Crandall and OLR v. Sayaovong (see below)?

    •     OLR v. Sayaovong, 2015 WI 100, 365 Wis. 2d 200, 871

          N.W.2d 217:    This per curiam was released November 18,

          2015, imposing suspension for a period of six months.

          Attorney Sayaovong defaulted in the discipline case.

          The complaint alleged six counts of misconduct, four

          counts involving two clients and two counts involving

          another    client.      In       2014   Attorney         Sayaovong   was

          publicly reprimanded for misconduct in two separate

          client matters.      See OLR v. Sayaovong, 2014 WI 94, 357
          Wis. 2d 312, 850 N.W.2d 940.                The discipline does not

          seem consistent with the discipline imposed in other

          cases.

    ¶14   For the reasons set forth, I write in each of these

cases.




                                      2
    No.   2015AP1340-D.ssa




1